DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 03/10/2022 is acknowledged.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Claims 1-3 and 14-16 are being examined on the merits.

Claim Objections
Claims 1-3 and 14-16 objected to because of the following informalities: “Cordyceps miltitalis” is misspelled and should read “Cordyceps militaris”. The spelling throughout the specifications appears to be the same. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claims recite a culture of Cordyceps militaris or an extract of the culture. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category (see MPEP 2106.03). Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products a culture of Cordyceps militaris or an extract of the culture, the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart which would be the Cordyceps militaris grown in nature.
The claim only recites the naturally occurring components found within the fungal culture or cultured extract.
Fungal culture mediums are made up of whatever nutrient components needed to feed the fungi for culturing. The components are taken up by the fungus and utilized in various biological pathways which supply the fungus with nutrients, vitamins, minerals, etc. needed to sustain life. The fungus would utilize the necessary molecules required for homeostasis and would thus excrete any metabolized components which it did not need into the culture. Also, the fungus would be a part of the solid culture medium as it grows and thus the components found within the fungus would be incorporated into the medium as a fungal extract or as the fungus itself.
 Fungal extracts and extracts of fungal cultures also are made by partitioning the starting fungal material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that fungus versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the fungal material. The final fungal extracts are purified by removing unwanted fungal material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the fungus in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the fungi they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. Growing the fungi in a certain medium only provides the fungus with a specific type of nutrients. The fungus metabolizes the nutrients of the culture and excretes the metabolites which would also happen in nature. Claiming these components without any change in the properties is only claiming components of the judicial exception. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the fungal culture medium or extract thereof is only comprising the metabolites or extracts of the nature-based products and the only other additional elements to consider are the state of the medium (whether is a solid) or which part of the fungus that has been cultured, such as the mycelium. Also, claiming these components as a food or beverage would not integrate it into a practical application.
The claims do not limit the composition to a physical manifestation of a specific practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b). The claims only recite an intended use for the judicial exception, which is for inducing erythropoietin or for prevention or treatment of renal anemia. 
The claims do not integrate the judicial exceptions into a practical application because in this context, such integration for a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use does not impart any added benefit to the compounds or integrate the composition into a practical application.
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).
In this case the claims only recite the culture or extract from the culture of Cordyceps militaris with an intended use which merely involves applying the natural principle. The culture or culture extract is only the byproducts and or metabolites of the fungus itself.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (from IDS, JP2003116522). 
Regarding claims 1 and 14, Chin discloses a Cordyceps culture (see abstract) and specifically from Cordyceps militraris (see examples at 0018) and discloses the cultures can be crushed and processed as they are or if necessary, the active ingredients can be extracted and used for medicines, health foods and the like (see 0028).
Chin does not specifically disclose the composition for use in inducing erythropoietin or for prevention or treatment of renal anemia, however this preamble is only an intended use for the composition. Chin discloses the composition which is the Cordyceps militaris culture or extract and these are the only structural components of the claim limitations. Chin also discloses the same growing conditions such as the use of yeast, rice, soybean, okara and inoculating silk worm for the use of the amino acids (see table 1, table 2 and, 0013-0014, 0024, 0026) which is the same as the instant invention (see instant specs. page 6). The same growing conditions used to culture the same species of fungi would have identical components in the culture media or extract of the culture media because the Cordyceps biological pathways would metabolize the added nutrients in the same manner. Thus, the same activity would come from the same culture or extracts unless the applicant can show that this is indeed not the case.
Regarding claims 2 and 15, Chin also discloses the culture to be from mycelia (see 0012, 0017, table 2).
Regarding claims 3 and 16, Chin discloses the Cordyceps being cultured in a solid medium (see claim 1 and 0004-0005, 0013 and 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655         


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655